Case 1:20-cv-08360-OTW Document 19 Filed 01/19/21 Page 1of 8
Case 1:20-cv-08360-OTW Document 18-1 Filed 01/07/21 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a x
FRANKIE MONEGRO, on behalf of himself and
all others similarly situated,
Case No. 20-cv-08360 (OTW)
Plaintiff,
-against- CONSENT DECREE
GREENVALE LIQUORS, INC.,
Defendant.
x

 

This Consent Decree is entered into as of the Effective Date, as defined below in Paragraph
9, by and between Plaintiff Frankie Monegro (“Plaintiff”) and Greenvale Liquors, Ine.
(“Defendant”). Plaintiff and Defendant are collectively referred to as the “Parties” for the purposes
and on the terms specified herein. |

RECITALS

1. Title II] of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181-12189
(the “ADA”), and its implementing regulation, 28 C.F.R. pt. 36, prohibit discrimination on the
basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,
advantages, and accommodations by any private entity that owns, leases (or leases to), or operates
any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R. § 36.201 (a).

2. On or about October 7, 2020, Plaintiff filed the above-captioned action in the
United States District Court for the Southern District of New York (the “Action”). Plaintiff alleges
that Defendant’s website and mobile applications (together, the “Website”) are not fully accessible
to individuals with disabilities in violation of Title III of the Americans with Disabilities Act of

1990 (“ADA”) and the New York City Human Rights Law (the “NYCHRL”).
Case 1:20-cv-08360-OTW Document 19 Filed 01/19/21 Page 2 of 8
Case 1:20-cv-08360-OTW Document 18-1 Filed 01/07/21 Page 4 of 10

a, shall not deny persons with a disability (as defined under the ADA),
including the Plaintiff, the opportunity to participate in and benefit from the goods, services,
privileges, advantages, and accommodations through the Website as set forth herein. 42 USC,
§12182(b)(1)(A)Q); 28 C.F.R. § 36.202(a);

b. shall use Reasonable Efforts to provide persons with a disability (as defined
under the ADA), including Plaintiff, an equal opportunity to participate in or benefit from the
goods, services, privileges, advantages, and accommodations provided through the Website as set
forth herein. 42 U.S.C. § 12182(b)(2)(A\ii); 28 C.E.R. § 36.202(b); and

c. shall use Reasonable Efforts to ensure that persons with a disability (as
defined under the ADA), inchiding Plaintiff, are not excluded, denied services, segregated, or
otherwise treated differently because of the absence of auxiliary aids and services, through the
Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A) (iii); 28 CER. § 36.303.

COMPLIANCE WITH TITLE II OF THE ADA

13. Web Accessibility Conformance Timeline: Defendant shall ensure full and equal
enjoyment of the goods, services, privileges, advantages, and accommodations provided by and
through the Website (including all pages therein), including websites (including all pages therein
and linked to therefrom) that can be navigated to from the Website or which when entered reroute
to the Website (collectively the “Websites”), according to the following timeline and requirements
provided that the following dates will be extended in the instance that the Department of Justice
issues regulations for websites under Title II of the ADA while this Consent Decree is in effect
and which contain compliance dates and/or deadlines further in the future than the dates set forth

herein:
Case 1:20-cv-08360-OTW Document 19 Filed 01/19/21 Page 3 of 8
Case 1:20-cv-08360-OTW Document 18-1 Filed 01/07/21 Page 5 of 10

a. Within 12 months of the Effective Date, to the extent not already done,
Defendant shall modify the Websites as needed to substantially conform to the Web Content
Accessibility Guidelines 2.0 and/or Web Content Accessibility Guidelines 2.1 Level A and AA
Success Criteria to the extent determined to be applicable, or any other WCAG guidelines deemed
to be applicabie, in such a manner so that the Websites will be accessible to persons with vision
disabilities,

b. The Parties acknowledge that Defendant’s obligations under this Consent
Decree do not include: (i) substantial conformance with WCAG standards for user-generated
content and/or other content or advertisements and/or websites that Defendant does not own,
operate, prepare or control but that are linked from the Websites (including, but not limited to, any
content/websites hosted by third parties and impiemented on the Website); and (ii) the provision
of narrative description for videos. The Parties also agree that ifthe U.S. Department of Justice or
a Court with jurisdiction over this matter determines that the WCAG standards or any successor
standard that Defendant may have utilized are not required by applicable law, Defendant may
choose, in its discretion, to cease the remediation efforts described above.

c. In achieving such conformance, Defendant may, among other things, rely
upon, in whole or in part, the User Agent Accessibility Guidelines (“(UAAG”) 1.0; the Authoring
Tool Accessibility Guidelines (“ATAG”) 2.0; the Guidance on Applying WCAG 2.1 to Non-Web
Information and Communications Technologies (“WCAG2.1ICT”), published by the Web
Accessibility Initiative of the World Wide Web Consortium (“W3C”); as well as other guidance
published by the W3C’s Mobile Accessibility Task Force; the British Broadcasting Corporation
Mobile Accessibility Standards and Guidelines 1.0 (“‘“BBCMASG 1.0”) or any combination

thereof. If Defendant, in reasonably relying upon any of the foregoing, fails to achieve substantial

 
Case 1:20-cv-08360-OTW Document 19 Filed 01/19/21 Page 4 of 8
Case 1:20-cv-08360-OTW Document 18-1 Filed 01/07/21 Page 6 of 10

conformance with the applicable WCAG standard, Defendant will have nonetheless met its
obligations.

d. If Defendant is unable to achieve substantial conformance with the
applicable WCAG guidelines despite having used Reasonable Efforts to achieve substantial
conformance, it shall be deemed to have satisfied its obligations under this Consent Decree as set
forth herein regarding remediation of the Website.

PROCEDURES IN THE EVENT OF DISPUTES

14. The procedures set forth in Paragraphs 15 through 17 must be exhausted in the
event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant to this
Consent Decree, or (ii) Defendant concludes that it cannot substantially comply with any criteria
of the applicable WCAG standard as set forth hereinabove. Defendant shall not have breached this
Consent Decree in connection with the foregoing until the following procedures have been
exhausted.

15.  Ifany of the Parties claim this Consent Decree or any portion of it has been violated
(“breach”), the party alleging the breach shall give written notice (including reasonable particulars)
of such violation to the party alleged to be in breach. The alleged breaching party must respond to
such written notice of breach no later than 30 calendar days thereafter (the “Cure Period”), unless
the parties agree to extend the time for response. If the alleged breach is of a nature that it cannot
be cured during the Cure Period, the parties shall mutually extend the Cure Period to reflect the
reasonable time period in which the alleged breach can be cured. If the parties are unable to reach
a mutually acceptable resolution during the Cure Period, or any extension thereof, the party

alleging a breach of the Consent Decree may seek enforcement of compliance with this Consent
Case 1:20-cv-08360-OTW Document 19 Filed 01/19/21 Page 5of 8
Case 1:20-cv-08360-OTW Document 18-1 Filed 01/07/21 Page 7 of 10

Decree from the Court. The Court shall, in its discretion, award reasonable attorneys’ fees and
costs to the prevailing party in any such enforcement action.

16. Defendant shall not be in breach of this Consent Decree unless (a) an independent
accessibility consultant determines that a particular item(s) cannot be accomplished by a person
with a disability who has average screen reader competency using a prominent commercially
available screen reader in combination with one of the following browsers (in versions of which
that are currently supported by their publishers): Internet Explorer, Firefox, Safari and Chrome;
and (b) Defendant faiis to remedy the issue using Reasonable Efforts within a reasonable period
of time of not less than 90 days from receipt of the accessibility consultant’s opinion. If the
accessibility consultant believes that a reasonable time using Reasonable Efforts to remedy the
items found not to be usable is longer than 90 days, then the Parties may agree on a longer time
period without leave of Court so long as the extension is documented in writing and executed by
the Parties to this Consent Decree or their respective counsel. If the accessibility consultant finds
that a particular item found not to be usable cannot be remedied using Reasonable Efforts,
Defendant shall not be obligated to remedy that item.

17. Any notice or communication required or permitted to be given to the Parties
hereunder shall be given in writing by e-mail and by overnight express mail or United States first
class mail, addressed as follows:

For PLAINTIFF: Yaakov Saks
STEIN SAKS, PLLC
285 Passaic Street
Hackensack, New Jersey 07601
201-282-6500
Email: ysaks@steinsaksiegal.com
For DEFENDANT: Peter T. Shapiro, Esq.

LEWIS BRISBOIS BISGAARD & SMITH LLP
77 Water Street, Suite 2100

 

 
Case 1:20-cv-08360-OTW Document 19 Filed 01/19/21 Page 6 of 8
Case 1:20-cv-08360-OTW Document 18-1 Filed 01/07/21 Page 8 of 10

New York, NY 10005

Tel: 212-232-1322

Email: Peter. Shapiro@lewisbrisbois.com
ENFORCEMENT AND OTHER PROVISIONS

18. The interpretation and enforcement of this Consent Decree shall be governed by
the laws of the State of New York.

19. Ef any provision of this Consent Decree is determined to be invalid, unenforceable,
or otherwise contrary to applicable law, such provision shall be deemed restated to reflect as nearly
as possible and to the fullest extent permitted by applicable law its original intent and shall not, in
any event, affect any other provisions, all of which shall remain valid and enforceable to the fullest
extent permitted by applicable law.

PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

20. The Parties to this Consent Decree expressly intend and agree that this Consent
Decree shall inure to the benefit of all persons with vision disabilities as defined by the ADA,
including those who utilize a screen reader to access the Website, which disabled persons shall
constitute third-party beneficiaries to this Consent Decree, but it does not bind members of the
putative class identified in Plaintiff's Complaint as no class has been certified.

21. The signatories represent that they have the authority to bind the respective parties,
Plaintiff and Defendant to this Consent Decree.

CONSENT DECREE HAS BEEN READ

22. This Consent Decree has been carefully read by each of the Parties, and its contents
are known and understood by each of the Parties. This Consent Decree is signed freely by each
party executing it. The Parties each had an opportunity to consult with their counsel prior to

executing the Consent Decree.
Case 1:20-cv-08360-OTW Document 19 Filed 01/19/21 Page 7 of 8
Case 1:20-cv-08360-OTW Document 18-1 Filed 01/07/21 Page 9 of 10

Dated: _ 12-31-2020

Dated: — [-Y feu

APPROVED AS TO FORM AND CONTENT:

ey “yyy OM
Date ds 1273122020

Dated: . 412021

DEF nN } y/ ,
By: “s “| ML

Steg Leper eee

 

 

“Tide: gett

PLAINTIFF'S LAWYERS
is'Yaakov Saks
Yaakov Sales
STEIN-SAKS, PLLC
285 Passaic Street
Hackensack, New. Jersey 07601
201-282-6500

‘sy keaisteinsaksleeal corm.

Ry:

ae

   

DEFENDANT'S LAWYERS

‘By: /s/ Peter T. Shaping
Peter T. Shapiro, Esq, woe

LEWIS BRISBOIS BISGAARD &

SMITHLLP DO

77 Water Sirect, Suite 2100

New York, NY [0005

212-232-1322

Peter Shapiro lewisbrishois.com

 
Case 1:20-cv-08360-OTW Document 19 Filed 01/19/21 Page 8 of 8
Case 1:20-cv-08360-OTW Document 18-1 Filed 01/07/21 Page 10 of 10

COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts and having
reviewed this proposed Consent Decree,
FINDS AS FOLLOWS:

1) This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C.
§ 12188;

2) The provisions of this Consent Decree shall be binding upon the Parties;

3} This Consent Decree is for settlement purposes only and does not constitute an
admission by Defendant of any of the allegations contained in the Complaint or any other pleading

in this Action, nor does it constitute any finding of liability against Defendant,

 
 

4) “Fhe Coa sjurisdichon

5) This Consent Decree shall be deemed as adjudicating, once and for all, the merits
of each and every claim, matter, and issue that was alleged, or could have been alleged by Plaintiff
in the Action based on, or arising out of, or in connection with, the allegations in the Complaint.

NOW THEREFORE, the Court approves the Consent Decree and in doing so specifically
adopts it and makes it an Order of the Court.

SO ORDERED:

 

 

U.S.M.J.

10
